UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 10, 2010 BRONCO DRILLING COMPANY, INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or other jurisdiction of incorporation) 000-51471 (Commission File Number) 20-2902156 (I.R.S. Employer Identification Number) 16217 North May Avenue Edmond, OK (Address of principal executive offices) (Zip code) (405) 242-4444 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act o Soliciting material pursuant to Rule14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 7.01.Regulation FD Disclosure. On June 10, 2010, Bronco Drilling Company, Inc. issued its monthly operational press release and rig status report for the month of May 2010.The full text of the press release and rig status report is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. In accordance with General Instruction B.2 to Form 8-K, the information contained in Exhibit 99.1 is being “furnished” and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item9.01. Financial Statements and Exhibits. (d) Exhibits Number Exhibit Press Release issued by Bronco Drilling Company, Inc., dated June 10, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BRONCO DRILLING COMPANY, INC. Date: June 10, 2010 By: /s/ MATTHEW S. PORTER Matthew S. Porter Chief Financial Officer Exhibit Index Number Exhibit Press Release issued by Bronco Drilling Company, Inc., dated June 10, 2010
